DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 11-10-2020, is acknowledged.  Claims 1, 16, 18, and 19 have been amended.  Claim 22 has been canceled.  New claim 23 has been added.
Claims 1-21, and 23 are pending and under consideration.
Rejections/Objections Withdrawn
The objection to claim 18 for molecule is the same molecules", is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the MAMPS" in line 1, is withdrawn in light of the amendment of claim 1 from which claim 17 depends.
The objection to claim 22 under 37 CFR 1.75 as being a substantial duplicate of claim 1, is moot in light of the cancelation of the claim.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "a or particle", is withdrawn in light of the claim amendment.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "the" MAMPS, is withdrawn in light of the claim amendment.
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "tethered to the surface or coated onto the solid substrate surface", is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "tethered to the surface or coated onto the solid substrate surface", is withdrawn in light of the claim amendment.
Rejections Maintained
The rejection of claims 1-19, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how one actually detects said microbe when the PRR contains no detectable signal label which indicates the presence of any binding to the PRR molecule, is maintained.
	Applicants argue that one of skill in the art is aware that a "label" on a given biomolecule is not necessary to detect a biomolecule. For example, as described in the specification at paragraphs [0136] and [0154], signal levels can be detected by a variety of means, several of which do not require a "label", but can detect a biomolecule directly (see, e.g., mass spectrometry methods, or the discussion of PCR techniques at paragraph [0158]). The specification also notes that detection can be accomplished by, e.g.,Response to Non-Final Office Action mailed August 14, 2020 Page 11 of 13ELISA, in which case the label is present on a third molecule, not on the PRR itself. Accordingly, methods of detection which do not comprise the presence of a label on the PRR are well known in the art and specifically noted in the specification. The claims are therefore not indefinite. 
	The examiner has considered applicants' argument in light of the claim amendments, but does not find it persuasive because the claims do not contain of "variety of means" of detection in applicants' argument.
Claim Objections
Claims 20 and 23 are objected to because they depend from rejected claims.  Appropriate correction is required.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2021